Order of Onondaga County Court and judgment of Syracuse Municipal Court reversed on the facts and a new trial granted in the Municipal Court, with costs to the appellant to abide the event. Memorandum: We think the verdict for the plaintiff was against the weight of the evidence. Plaintiff’s letter of April 21, 1938, to Miss Dudley corroborates the defendant’s contention that the coat was not returned for storage as claimed by the plaintiff and that the coat was not Persian lamb as represented. We also think the trial court erred in holding as matter of law that the defendant had accepted the coat. (See Angerosa v. White Company, 248 App. Div. 425, 434; affd., 275 N. Y. 524.) All concur, except Taylor and MeCurn, JJ., who dissent and vote for affirmance. (The order of the Onondaga County Court affirms a judgment of the Syracuse Municipal Court in favor of plaintiff in an action to recover the value of goods sold and delivered.) Present — Crosby, P. J., Taylor, Dowling, Harris and MeCurn, JJ.